Case: 12-14896   Date Filed: 10/23/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                      __________________________

                             No. 12-14896
                         Non-Argument Calendar
                      __________________________

                   D.C. Docket No. 0:11-cv-62504-WJZ

TROY M. BOONE,

                                                             Plaintiff-Appellant,

                                   versus

COURTESY BOAT RENTALS & YACHT CHARTER, INC.,
d.b.a. Best Boat Club & Rentals,
CLEVELAND HOUSE, INC.,
ALAN J. RUBIN, a Florida Resident,

                                                          Defendants-Appellees.

                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                     __________________________
                            (October 23, 2013)

Before MARTIN, FAY and COX, Circuit Judges.

PER CURIAM:
              Case: 12-14896    Date Filed: 10/23/2013   Page: 2 of 3


      Troy Boone challenges on appeal the district court’s order dismissing his

action for answering a motion thirty days late. The parties agree that the district

court abused its discretion by dismissing the action with neither a clear record of

delay nor a finding that lesser sanctions would not suffice. We vacate the district

court’s order and remand for further proceedings.

      On January 6, 2012, Courtesy Boat Rentals & Yacht Charters (“Courtesy”)

filed a motion to dismiss Boone’s complaint. Local Rule 7(1)(c) required Boone to

respond to the motion by January 23, 2012. Boone failed to file his response until

February 22, 2012. The case proceeded for over three months with the court

referring the case to mediation, setting the date for a pre-trial conference, and

providing trial instructions. Then, without warning, the court dismissed Boone’s

action with prejudice because he failed to respond to the motion to dismiss within

seventeen days as required by Local Rule 7(1)(C). Boone moved the court for

relief from the judgment due to excusable neglect and explained that he had made

a simple calendaring error. The court summarily denied Boone’s motion.

      Parties must meet deadlines in order to preserve the efficiency of our busy

district courts. And yet, despite an abundance of care, mistakes will no doubt

occur for “to err is human.”     The drastic sanction of dismissing a case with

prejudice is only proper where “there is a clear record of delay or willful contempt


                                         2
                Case: 12-14896      Date Filed: 10/23/2013      Page: 3 of 3


and a finding that lesser sanctions would not suffice.” Kilgo v. Ricks, 983 F.2d

189, 193 (11th Cir. 1993) (citation omitted).

       We review a district court’s order dismissing an action for failure to comply

with local rules for an abuse of discretion. Id. at 192. Both parties agree—and our

independent review of the record convinces us—that the district court abused its

discretion by dismissing this action without a clear record of delay or a finding that

lesser sanctions would not suffice. Accordingly, we vacate the district court’s

order dismissing the case and remand for further proceedings. 1

       VACATED AND REMANDED.




       1
         Appellant has filed an unopposed motion seeking leave to amend his complaint to
correct deficient allegations of jurisdiction. The motion is GRANTED.
                                                  3